775 So.2d 1007 (2001)
Roosevelt HORN, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D00-1541.
District Court of Appeal of Florida, Third District.
January 17, 2001.
Roosevelt Horn, in proper person.
Robert A. Butterworth, Attorney General, and Margaret Brenan, Assistant Attorney General, for appellee.
Before COPE, GERSTEN and GREEN, JJ.
PER CURIAM.
Roosevelt Horn appeals an order denying his motion under Florida Rule of Criminal Procedure 3.800(a). Defendant-appellant Horn contends that there is an incorrect calculation in his sentencing guidelines scoresheet. We need not address that claim because defendant was sentenced as a habitual offender and the guidelines scoresheet is irrelevant. See § 775.084(4)(g), Fla.Stat. (1995); McKnight v. State, 773 So.2d 577 (Fla. 3d DCA 2000). Defendant argues that his ten-year sentences exceed the legal maximum, but that is not so. Ten years is the legal maximum for a habitualized third degree felony. § 775.084(4)(a)3., Fla.Stat. (1995).
Affirmed.